                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                             CRIMINAL NO. 17-10107-RWZ


                            UNITED STATES OF AMERICA

                                            v.


                                 ADARBAAD F. KARANI


                                         ORDER

                                      March 8, 2019



ZOBEL, S. D.J.

       On September 17, 2018, defendant was convicted on two counts of making a

false statement during the purchase of a firearm in violation of 18 U.S.C. § 922(a)(6)

and one count of making a false statement in a record in violation of 18 U.S.C. §

924(a)(1)(A). On December 27, 2018, this court sentenced defendant to a term of

imprisonment of three months, to be followed by one year of supervised release.

Thereafter, defendant filed a notice of appeal. Before the court is defendant’s motion

for bail pending appeal.

       Under 18 U.S.C. § 3143(b)(1), a person who has been found guilty of an offense

and sentenced to a term of imprisonment must be detained, regardless of the pendency

of an appeal, unless the court finds (1) “by clear and convincing evidence that the

person is not likely to flee or pose a danger to the safety of any other person or the
community if released,” and (2) “that the appeal is not for the purpose of delay and

raises a substantial question of law or fact likely to result in ... reversal [or] an order for

a new trial ....” Because the government concedes that the defendant does not pose a

flight or safety risk, the key issue is whether defendant meets the second requirement

regarding success on appeal.

        Defendant argues that this court “erroneously instructed the jury” that ATF Form

4473's reference to “gift” only included a gift of a firearm and did not include a gift of a

“police discount.”1 Defendant also argues that this court erred when it did not allow

admission at trial of a 2016 revised version of ATF Form 4473, which was not in

existence at the time of the charged conduct.

        Because defendant has failed to show that either argument presents a

substantial question of law which, if “determined favorably to defendant on appeal ... is

likely to result in reversal or an order for a new trial of all counts on which imprisonment

has been imposed,” defendant’s motion (Docket # 125) is DENIED. United States v.

Bayko, 774 F.2d 516, 522 (1st Cir. 1985). Defendant shall report on April 1, 2019, to

the institution designated by the Bureau of Prisons.


_____March 8, 2019_______                               _________/s/Rya W. Zobel ________

               Date                                                 Rya W. Zobel
                                                           Senior United States District Judge




        1
                ATF Form 4473 is the form defendant com pleted to purchase the two firearm s at issue in
this case. Each of the four counts with which defendant was charged alleged that he falsely represented
on ATF Form 4473 that he was the “actual transferee/buyer” of the firearm .

                                                   2
